Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 1 of 10. Page|D #: 1

".=1 § §
§=_ `:§-1 ij:;:}

 

IN THE UNlTED STATES DISTRICT COURT
FOR TI-IE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) I_W
)
Plaintiff, ) o 53 ' va
) 1 @` 16 6 § ? 0 1
v. ) CASE NO.
) Title 18, Seotions 666(a)(2),
ERIC WITHERSPOON, ) 1343, and 1346, and 2 United
) States Code
Defendant. )

At all times relevant to this Indiotment, unless otherwiselspeoified:

l. The City of Cleveland (hereinafter “the City”) Was a political subdivision Within
the State of Ohio.

2. Defendant ERIC WITHERSPOON owned and operated Arick’s Environmental
Management Services, Inc., and Arick’s Services, Inc., (hereinafter, “Defendant’s businesses”),
which were asbestos removal and demolition businesses operating in the Cleveland, Ohio, area.

3. Defendant submitted bid proposals to the City in an attempt to obtain contracts for
abatement and demolition Work on behalf of the City.

4. Rufus Taylor (hereinafter “Taylor”) (charged separately) was employed by the

City as the Chief of the Dernolition Bureau and Was an agent of the City. Among other

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 2 of10. Page|D #: 2

responsibilities, Taylor Was responsible for assigning “board-ups” to contractors for vacant and
abandoned properties Within the City, as well as locating contractors for and assigning
emergency demolition jobs Taylor also advised other City officials on Which contractors should
be solicited for bids on demolition jobs, to include emergency demolition jobs. Taylor was also
responsible for conducting inspections and for supervising others conducting inspections, Which
had to be completed and passed before a contractor could be paid for a demolition project

Q_(WN_..TS,.,J"_7
(Honest Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346, and 2)

The Grand Jury charges:

5. The allegations contained in paragraphs l through 4 of this indictment are
incorporated by reference as if stated fully herein

THE SCHEME TO DEFRAUD

6. From in or around Novelnber 2013, and continuing through in or around
September 2017, in the Northern District of Ohio, Eastern Division, Defendant ERIC
WITHERSPOON devised and intended to devise a scheme and artifice to defraud and to deprive
the City of Cleveland and the citizens of Cieveland of their intangible right to the honest services
of Rufus Taylor (charged separately), a city official, through bribery.

l THE PURPOSE OP THE SCHEME

7. The purpose of the.scheme Was for Defendant unlawfully to benth and enrich

himself and Dei"endant’s businesses through bribery of Taylor.
MANNER AND MEANS OF THE SCHEl\/IE
8. The manner and means by which Defendant carried out the scheme included, but

Were not limited to, the following:

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 3 of10. Page|D #: 3

9. Defendant corruptly gave, offered, and promised things of value to Taylor,
including multipie cash payments, to obtain official information and action favorable to
Defendant and Defendant’s businesses

10. - From time to-time, Defendant and Taylor met at local restaurants, at job sites, and
in parked cars to discuss Defendant’s requests for access to information and action favorable to
Defendant and Defendant’s businesses During some of these meetings, Defendant paid Taylol'
in cash.

ll. Defendant made such payments to nfaylor with the intent to influence, and in
exchange for, official acts, including Taylor’s own decisions and actions on matters, such as
conducting inspections Defendant also provided these payments to Fl`aylor with the intent to
influence, and in exchange for, Taylor’s use of his official position to provide advice to other
public officials regarding the solicitation and selection of contractors for demoiition and
abatement jobs for the City. Defendant and Taylor knew and intended that Taylor’s advice
would form the basis for official acts by other public officialsl

12. Defendant also provided cash to Taylor with the intent to induce Taylor to act in
violation of Taylor’-s lawful duty to the City and its citizens Specifically, Defendant discussed
with Taylor confidential information about potential board~up and demolition jobs in the City.

13. In order to conceal the scheme, Defendant instructed Taylor to keep secret the
payments Defendant made to Taylor in exchange for Taylor’s use of his official position to give
Defendant and Defendant’s businesses the opportunity to bid for certain City contracts or advise
other public officials to do so, and in exchange for Taylor’s use of his official position to award
certain contracts and to select Defendant’s businesses for certain City contracts, or advise other

public officials to do so.

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 4 of10. Page|D #: 4

ACTS iN FURTHERANCE OF THE SCHEME

l4. The acts caused by Defendant in furtherance of the scheme included, but were not
limited to, the following:

15. Beginning in or around Novernber 2013, and continuing through in or around
December 2015, Defendant paid, and offered to pay, Tayior sums of cash.

l6. Defendant offered to pay and did pay Taylor money in exchange for non-public
information about upcoming demolition jobs with the City, and for Taylor to use his official
position to help ensure that Defendant would have the opportunity to bid on those jobs.

17. Taylor' assisted Defendant in obtaining contracts with the City by including
Defendant’s businesses on the lists of businesses eligible to bid on certain jobs, and by advising
other officials to include Defendant’s businesses on the lists of businesses eligible to bid on
certain jobs, in exchange for payments from Defendant

18. Taylor agreed to provide, and did provide, assistance to Defendant in ensuring
that work performed by Defendant’s businesses would be quickly inspected after completion, in
exchange for payments from Defendant

Premises l

19. In or around November 2013, Defendant and Taylor met to discuss a demolition
job at 887 Parkwood Drive, Cleveland, Ohio (“Premises l”). Defendant agreed to pay Taylor
$8,000 cash in exchange for Taylor getting Defendant on the bid list for Premises l.

20. In or around November 2013, Taylor provided Defendant information regarding
the Prernises i job.

2i. In or around November 2013, Tayior ensured that Defendant would be invited to

bid on the Premises l job.

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 5 of10. Page|D #: 5

22. On or about November l i, 2013, Defendant submitted a bid, via e-mail, for
Premises l.
23. On or about November 12, 2013, the City awarded Defendant the demolition job
for Prernises l.
' 24. ` On or about November 15 , 2013, Defendant sent an e~»mail to a City official,
requesting partial payment for the work Defendant’s business had performed at Premises i.
25. On or about December 4, 2013, Defendant withdrew approximately $3,000 cash
from a federally insured financial institution and gave that money to Taylor.
26. On or about December 4, 2013, Taylor deposited $3,000 in cash into his bank
account
27. On or about December 4, 2013, Defendant sent a City official, via e#maii, an
invoice for the work Defendant’s business had performed at Premises l.
28. On or about December 9, 2013, a City official sent an e-mail to Defendant
requesting another invoice for the work Defendant’s business had performed at Premises l.
29. On or about December 18, 2013, the City issued a check to Defendant’s business
`for approximately $81,541.00, which represented partial payment for the work Defendant’s
business performed at Premises l.
30. On or about February l3, 2014, Defendant sent a City officiai, via e-mail, a final
invoice for the work Defendant’s business had performed at Premises i.
3 l. On or about April 28, 2014, Defendant sent an e~mail to a City official inquiring
when Defendant would receive the full payment for the work Defendant’s business had

completed at Prernises l.

 

 

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 6 of10. Page|D #: 6

32. On or about May 8, 2014, a check was mailed from the City to Defendant for the
work Defendant’s business performed at Premises l.

33. At various other times between November 20l3 and November 2015, Defendant
gave Tayior an additional $5,000 in cash.

j munz

34. In or around October 2015, Taylor notified Defendant about an emergency
demolition job on East 1231'd Street and 1885 Coltman Avenue, Cleveland, Ohio (“Prernises 2”)
and provided Defendant with information about the Premises 2 job. Taylor instructed Defendant
to contact the City so that Defendant’s businesses could be placed on the bid list for Premises 2.
Defendant agreed to pay Taylor $12,000 in exchange for notifying Defendant about the
emergency demolition job.

35. In or around October 2015, based in part on the information provided to him by
Taylor, Defendant’s business was awarded abatement work for Premises 2.

36. in or around October 2015, Defendant completed emergency demolition services
at Premises 2.

37. On or about October 28, 2015, Defendant sent a City official, via e-mail, the
initial invoice for the emergency debris clean-up work that Defendant’s business had performed
at Premises 2.

38. On or about November 28, 2015, Defendant sent a City official, via e-mail, a
proposal for the completed emergency debris clean-up work at Premises 2.

39. On or about November 30, 2015, Defendant sent a City official, via e-mail, the

proposals for work at Prernises 2.

 

 

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 7 of10. Page|D #: 7

40. On or about December 8, 2015', the City issued two checks to Defendant, totaling
approximately $94,640, for the emergency debris clean-up work that Defendant’s business
performed at Premises 2.

41. For reasons beyond Taylor’s control, Defendant’s business was not awarded the
lfull scope of work at Premises 2, and Defendant never paid Taylor the 812,000.

The Execution of the Scheme

42. On or about the dates set forth below, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant, for the purpose of executing the above-described scheme
and-artifice to defraud and deprive, transmitted and caused to be transmitted by means of wire

and radio communication in interstate commerce the signals and sounds described below for

each count, each transmission constituting a separate count:

 

 

 

 

 

 

 

 

 

 

 

 

QLiginating E-Mail Receiving E-Mail
Count w Description Account Server Account Server
Location Location

l 12/4/ 13 E-mail from Defendant to Aol.com server City of Cleveland
City official with subject located in Virginia server located in
line “887 Parkwood,” with Ohio
attachments

2 12/9/13 E-mail from City official City of Cleveland Aol.com server
to Defendant with subject server located in located in Virginia
line “887 Parkwood” Ohio '

3 2/13/14 E-mail from Defendant to Aol.com server City of Cleveland
City official with subject located in Virginia server located in
line ‘°Invoice 887 Ohio
Parkwood,” with
attachment

4 4/28/14 E~mail from Defendant to Aol.corn server City of Cleveland
City official with subject located in Virginia server located in
line “Invoice 887 Ohio
Parkwood,” with
attachment

 

 

Case: 1:18-cr-OO701-SL Doc #: 1 Filed:_ 11/20/18 8 of10. Page|D #: 8

 

 

 

10/28/ 15 E-mail from Defendant to Aol_.com server City of Cleveland
City official with subject located in Virginia server located in
line “1862 E. 123“i sr, ohio
1885 Coltman Intial [sicj
Billing,” with attachment

11/28/15 E-mail from Defendant to Aol.com server City of Cleveland
City official with subject located in Virginia server located in
line “Re: Formal Ohio
proposals and

j notifications,” with
attachment

11/30/15 E-mail from Defendant to Aol.com server City of Cleveland
City official with subject located in Virginia server located in
1111@“1862 E. 123rd street oth
and 1885 Coltman Ave
Proposals,” with
attachments

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343, 1346, and 2.

COUNT 8
(Bribery in Federally Funded Programs, in violation of 18 U.S.C. § 666(a)(2))

The Grand lury further charges:

43. The allegations contained in paragraphs 1 through 4 and 7 throuin 33 are
incorporated by reference as if stated fully herein.

44. During the one-year period beginning on or about November 1, 2013, and
ending on or about October 31, 2014, the City of Cieveland, a government organization as
defined by 'l`itle l8, United States Code, Secti_on 666(d)(2), received benefits in excess of
810,000 under a Federal program involving a grant, contract, subsidy, loan, guarantee,
insurance and/or other form of Federal Assistance.

45. Frorn on or about November 7, 2013, to on or about October 31, 2014, in the
Northern District of Ohio, Eastern Division, Defendant ERlC WlTHERSPOON did corruptly
give, offer, and agree to give a thing of value to any person intending to influence and reward

an agent of a local government and an agency thereof, in connection with any business,

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 9 of10. Page|D #: 9

transactions, and series of transactions of such local government and agency involving
something of value of $5,000 or more, to wit: Defendant gave, offered, and agreed to give
Rufus Taylor, a public official with the City of Cleveland, approximately $8,000 cash in
exchange for Taylor helping get Defendant on the bid list with the City of Cleveland for a
demolition job at Premises 1, which assisted Defendant in winning a contract for work at
Premises 1, a job valued at approximately $l47,000.

All in violation of Title 18, United States Code, Section 666(a)(2).

Count 9
(Bribery in Federally Funded Prograrns, in violation of 18 U.S.C. § 666‘(a)(2))

The Grand .lury further charges:
n 46. The allegations contained in paragraphs l through 4, 7 through 18, and 34
through 41 are incorporated by reference as if stated fully herein.

47. During the one-year period beginning on or about October 1, 2015, and
ending on or about lSeptember 30, 2016, the City of flieveland, a government organization as
defined by Title 18, United States Code, Section 666(d)(2), received benefits in excess of
$l0,000 under a Federal program involving a grant, contract, subsidy, loan, guarantee,
insurance and/or other form of Federal Assistance.

48. From in or around October 2015, to in or around _November 2015, in the
Northern District of Ohio, Eastern Division, Defendant ERIC WITHERSPOON did corruptly
give, offer, and agree to give a thing of value to any person intending to influence and reward
an agent of a local government and an agency thereof, in connection with any business,
transactions, and series of transactions of such local government and agency involving
something of value of $5,000 or more, to wit: Defendant offered and agreed to pay Taylor

approximately $12,000 cash in exchange for Taylor providing Defendant with non-public

Case: 1:18-cr-OO701-SL Doc #: 1 Filed: 11/20/18 10 of10. Page|D #: 10

information about emergency work at Premises 2 and otherwise assisting Defendant in
winning a contract for work at Premises 2, for which the City paid Defendant approximately

$94,640.

All in violation of Title 18, United States Code, Section 666(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

10

